Title: To Thomas Jefferson from John Crawford, 1 December 1808
From: Crawford, John
To: Jefferson, Thomas


                  
                     Highly respected Sir!
                     Baltimore 1st. Decr. 1808
                  
                  I have occasionally taken the liberty to address you on subjects which appeared to me to be of importance; the events to which some of them referred have not been yet accomplished, which leave their correctness problematical; but the complacency with which you honoured my attempts encourages me once more to intrude upon your valuable time, at this momentous crisis. In the periodical work, the Observer, to which I ventured to solicit your attention last year, I endeavoured to prove that the human, in common with every other species of animal, was liable to multiply beyond the means of support, and that to obviate the fatal catastrophe of famine, the author of nature had instituted gradual and premature death to check the prodigality of life. I have shewn, that in the human race, this is effected by war and disease. At some periods the former is suspended, and the latter is concomitantly infrequent. Under these circumstances, the number must soon abound; and when this happens, unusual symptoms of uneasiness anounce the existence of excess. In this we have a type of what takes place with the Bees, previous to their swarming; a buz is heard in the hive which proves that all is not well within, and that a separation is about to take place. We certainly should not lessen the powers of our wisdom were we more accurately to investigate the similitude in our manner with those of animals around us. In them, what is known, might lead us to discover what in us, is unknown. To Legislators and the administrators of governments they might afford many useful lessons.
                  I have conceived that there are very evident symptoms of excessive numbers at this moment, in this country, particularly to the north east. The people there manifesting a spirit subversive of the principles they once held so sacred removes from my mind every doubt that the cause of their discontent is not what they believe it to be; but in truth their being more numerous than their country can well bear. Perhaps this would appear more obvious, if reference were had to the census taken soon after our independance, and that which has been since taken, and the addition will afford a ratio of the subsequent increase; it must be also remembered that in this long period there has been no war, nor any generally sweeping disease. Hence the slight check to emigration by the Embargo has been more sensibly felt there than any where else, and urged to their adopting measures their fathers would have rejected with scorn. This is a view of things which may appear hypothetical. I venture to hope it will not, merely on this account, be rejected. If, enlightened sir! it claims some share of your consideration, I have no fear of its having with you, a weight proportioned to its importance. It is well known that countries which do not afford support without much labour, but which do yield it when well cultivated; always furnish people of the greatest physical powers, and are most favourable to population, hence the northeren climates of this hemisphere, which are of this description, have often sent forth their hardy sons, who have over run the more delicate inhabitants of the south. The same causes may, every where, be expected to produce the same effect. It is certain that if the cause of an evil is well understood, there is a greater probability of discovering the remedy. If there is a continual tendency to inordinate increase, and this tendency is steadily held in view, human wisdom, then best exerted, may perhaps considerably procrastinate the evil. From what I have ventured to suggest, if I am correct, a mere removal of the Embargo would not sufficiently avert, it would indeed rather increase . The Belligerents would seize the vessels of the madly adventurous and then there would be a clamour for a war which would be as ridiculous as the attack upon the windmil, except in the destruction it might occasion. It is much easier to point out an evil than to devise a remedy. As however I have hazarded so much out of the beaten track, I shall venture to proceed in my own way.
                  I do firmly believe that an adherence to the Embargo, and a prohibition of intercourse would be much more beneficial. The all potent desire of gain will prompt the people to carry on a contraband trade through our interior fronteers, and this will divert many of the inhabitants of our crowdedly populous Cities to spread over the Country, where they would not so much press upon each other, and thus obviate an evil, which their collecting together so numerously, occasions. As to their extensively engaging in a contraband trade, when gain is amply in prospect, there are two objects of restraint on the human mind—The laws of God, affording the highest and purest motives, and the laws of men and the value of reputation. I fear a charge of censoriousness will not be justly attributable to me when I alledge that the laws of God have not here a very prevailing influence. As to the Laws of men, wherever a considerable number determine to transgress them, they countenance each other and the shame attached to a spotted reputation is removed. I remember to have heard, when Chas. Grenville was at the head of the Treasury in England, that he sent for the first comr. of the Customs, and demanded wherefore it was, considering the large sums, and force allowed for preventing it, that smugling was so extensive, to the great injury of the public revenue, and of the fair Trader. He answered the great gain of the smuglers from the high duties. Can, replied the Chancellor, any measures of prevention be devised which will prove effectual? He was answered all the Army and half the Navy would or could only restrain it. If so small a spot as England, with so mighty a force was in this respect so impotent, what could we do? Hence it should seem, smugling can not be prevented, and if it could, according to my idea it ought not. The perturbed spirits will in this way be dissipated, and if the adventurers suffer, they will have no right to complain, the nation will not be compromitted by their experiencing the fate they so well merit. I shall conclude with remarking that as no dissatisfactions worthy of notice have been any where discovered except in the North, and as the People have there, many of them, been very loud and very harsh, it is worth considering how far the cause I have assigned is defensible as to fact. If it is, I have no doubt of the speedy occurrence of a check either by emigration, a civil or a foreign war, unless a general Epidemic should carry off the surplus in a more summary way. The agency of gouvernment may have an influence in effecting all but the last. It is true, the nature of our parties in this country is unfavorable to rebellion. The large States are nearly divided in their political opinions, and this will render it very difficult to induce any one to commence the attack, but still such a measure is if possible to be averted, and wherever there is the greatest number, there some occupation, must be given to divert the people from doing mischief. Giving every encouragement to home manufactures will, to this end, prove highly beneficial. By prohibitions against any intercourse with Europe and granting munificent bounties their progress will doubtless be rapid, and we shall quickly be able to supply all our wants by our own exertions, a measure which will be, shortly, all-important. I have never lost sight of the opinion I hazarded several years ago, that the fate of England is designated by St. John. The cup she has filled, and is filling for others will be filled to the double. Now if our freedom of intercourse with her were to continue until the moment of her catastrophe, which will be as sudden as unexpected, and the supply of our wants, hitherto derived from her, and all our extensive commercial relations were to cease in an instant, how much more dreadful would the consequence be, than we can experience as we are now proceeding. The day will come when we shall rejoice at the conduct that nation has adopted towards us, and at our measures pursued in consequence. I had no difficulty in seeing the interference of Heaven in the whole business; in his conferring upon us a lasting benefit, where evil has been generally complained of. Your councils have been evidently directed by divine wisdom, and I am satisfied that you have been appointed by him to avert for this country a storm which would have otherwise burst up and exposed us to desolation. Pardon, revered Sir! this long intrusion; I have performed what I thought a duty, and this I know, will with you secure to it acceptance. I must entreat you may not farther break in upon your precious time by sending an answer which the occasion can not require. 
                  I have the honour to be, with the most perfect respect, and the highest veneration Sir! Your most faithful and most devoted Servant
                  
                     John Crawford 
                     
                  
               